DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US Pub. No. 2010/0177086 A1).
As to claim 1, Nakamura teaches an electronic device, comprising: 2a substrate (“Sub1” in Fig. 5 and in ¶ [0047]) comprising a first area (“A1” in Fig. 5 and in ¶ [0047]) and a second area (“A2” in Fig. 5 and in ¶ [0047]); 3a plurality of first light-emitting elements disposed in the first area of the substrate (¶ [0048]); 4a plurality of second light-emitting elements disposed in the second area of the 5substrate (¶ [0048]); 6a first connecting line (“PM1” in Fig. 5 and in ¶ [0048]) disposed on the substrate, wherein the first connecting line is 7electrically connected to the plurality of first light-emitting elements (¶ [0048]); 8a second connecting line (“PM2” in Fig. 5 and in ¶ [0048]) disposed on the substrate, wherein the second connecting 9line is electrically connected to the plurality of second light-emitting elements (¶ [0048]); 10a flexible connecting element (#3 in Fig. 1 and in ¶ [0049]); and 11a circuit element (microprocessor on #4 in Fig. 1 and 
1As to claim 2, Nakamura teaches the flexible connecting 2element is a flexible flat cable (a flexible printed circuit board either seen as a flexible flat cable or containing a flexible flat cable in ¶ [0034]).  
1 As to claim 3, Nakamura teaches the flexible connecting 2element is a flexible printed circuit ¶ [0034]).  
1 As to claim 4, Nakamura teaches the first connecting line is 2a power line (¶ [0048]).  
1 As to claim 5, Nakamura teaches the first connecting line is 2a line providing a driving voltage to the plurality of first light-emitting elements (¶ [0054]-[0056]).  
1 As to claim 6, Nakamura teaches the circuit element is a 2driving circuit element providing a driving voltage to the plurality of first light-emitting elements (driving performed by microprocessor in ¶ [0049]).  
22 As to claim 7, Nakamura teaches the circuit element is disposed on a circuit substrate (#4 in Fig. 4 and in ¶ [0034]).  
As to claim 10, Nakamura teaches1As too the first connecting line and the second connecting line are electrically connected (Fig. 5). Examiner notes that for the rejection of claim 10, a different interpretation is being used. Here, A1 in Fig. 5 may be divided into two sections arbitrarily. In that case, the first and second connecting lines would be those that fan out over different portions of A1. Each of those are electrically connected to one another when they converge to Pm1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US Pub. No. 2010/0177086 A1).
As to claim 8, Nakamura teaches1As to claim 8, the circuit substrate is a 2circuit board (rigid substrate #4 carrying circuit elements). First, it is the Examiner’s position that the method step of printing the circuitry for a circuit board does not ultimately change the final structure and the circuit board of Nakamura is certainly capable of having been formed by printing, thus “printed” does not provide additional patentable weight. However, if it were argued that Nakamura is silent about the circuit board being a printed circuit board, one of ordinary skill in the art would have been aware of printed circuit boards used in the lighting/display art at the time of filing. One of ordinary skill in the art could also appreciate their benefit for being easily miniaturized and cost effective. Thus it would have been obvious to one of ordinary skill in the art at the time of invention to use a printed circuit board as the circuit board in Nakamura since they were well known in the art and provide size and cost saving advantages.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875